DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming parlay wagers.  This is a method of forming contracts and is therefore a fundamental economic practice of long standing. Thus the claims are drawn to a method of organizing human activities. Thus the claims are drawn to an abstract idea. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because to the extent that any additional elements are recited, they are generic computers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (United States Pre-Grant Publication 2012/0034974) in view of Applicant Admitted Prior Art.
Claim 10:  Amaitis teaches a method for providing a parlay in a live sports game. (Abstract) Amaitis teaches retrieving at least one active live event comprising a plurality of actions upon which wagers can be placed. (¶ 0097 discusses betting on events during a game.)  Amaitis teaches presenting at least one wagering option on one or more of the plurality of actions inside of the live event. (¶ 0097) Each of these first wagering options is based on a first set of odds.  (¶ 0098) Amaitis teaches receiving a combination of additional actions to the wagering option that are configured to change odds or payout of 
Amaitis fails to teach that the sequential timing information is a last event in a prior game and a first event in a game immediately after the prior game. However, in ¶ 0073 of Applicant’s specification (See PG Pub), Applicant states:
This figure displays the parlay payout table 118. The table contains the parlay odds and payout calculations that are well known in the art. The first two columns contain the standard odds in most sportsbooks for combining multiple games in a parlay. While the system could use non-standard parlay rates as an individual play is a different proposition that a game, but for the purposed of the example embodiment, we will use the standard parlay payouts in the first two columns.


Allowing parlay bets to encompass plays in different, subsequent games increases the number of bets a player can make. This increases the potential for sports book profits. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Amaitis in view of Admitted Prior Art such that the sequential timing information is a last event in a prior game and a first event in a game immediately after the prior game in order to increase the number of bets a player can make, thus increasing the potential for sports book profits.
Claims 13:  Amaitis teaches that the context factors comprise at least one of personnel of the field, a formation, and a weather condition.  (¶ 0121 teaches that odds may be changed because of injuries.  This is interpreted to mean that the odds are changed based on the personnel on the field.)
Claim 5:  Amaitis teaches a computer implemented method that displays the information on a screen.  (¶ 0100)  (See claim 10 for the details.)
Claims 6, 12:  Amaitis teaches displaying a parlay payout table comprising a plurality of odds corresponding to a plurality of plays and combinations of plays.  (¶ 0127)
Claim 11:  The historical play database further comprises a plurality of context factors associated with the plurality of historical plays, and wherein the wagering options and odds are updated based on the context factors.  The historical database includes the participant identification.  This is a context factor.
Claim 14:  Amaitis teaches changing the odds based on occurrences. (¶ 0121) When the odds change, the odds associated with a selected combination of actions may be increased by the base wagering module in favor of a user by the base wagering module.
Claims 7-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis and Admitted Prior Art as applied to claim 5 above, and further in view of Pilnock.
Claim 7:  Amaitis & Admitted Prior Art teaches the invention substantially as claimed but fails to teach displaying a historical play database table comprising one or more historical plays.  Pilnock teaches displaying a historical play database table comprising one or more historical plays. (¶ 0065 the system displays the previous records of the two teams playing each other.) This provides players with the information they need to help select a bet. (See Pilnock ¶ 0065.)  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Amaitis & Admitted Prior Art in view of Pilnok to display a historical play database table comprising one or more historical plays in order to provide players with the information they need to help select a bet.  
Claim 8:  Pilnock teaches that the historical play database table further comprises one or more context factors (i.e., the teams involved in the game) corresponding to the one or more historical plays.  (¶ 0065 describes displaying the records of the teams in the game.)
Claim 9:  The one or more plays share one or more context factors – they have the same participants (i.e., teams).
Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that the additional element – i.e., a generic computer – is not “well-understood, routine, or conventional.” Since the Alice decision, this argument cannot be countenanced. Alice makes it clear that the use of generic computers to implement abstract ideas is “well-understood, routine, and conventional.”
It should be pointed out that the “additional elements” are those elements that are in the claims in addition to the abstract idea.  The limitation about the sequential timing information contained in the current amendment is part of the abstract idea. Therefore, it cannot be considered “additional”, and the Berkheimer memo does not apply to this limitation.
Applicant’s arguments concerning the art rejections are based on the amended claims and are answered in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799